Citation Nr: 1501078	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for peripheral neuropathy, to include as due to in-service exposure to Agent Orange, and/or as secondary to alcohol abuse due to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to May 1969.  His service personnel records demonstrate service in Vietnam during the Vietnam era. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Representation clarification

In November 2011, the Veteran testified before the undersigned at a personal hearing.  A transcript is of record.  Notably, at this hearing, the Veteran testified without his representative, the New York State Division of Veterans' Affairs (NYSDVA).  Although the Veteran indicated at the hearing that he fired the "people at New York State that represented me," he later indicated that he interacted with them on the day of the hearing, and stated he did not want NYSDVA to appear with him at the hearing on that day.  A valid VA Form 21-22 dated in May 2008 designating NYSDVA as the Veteran's representative is of record, and there is no indication that the Veteran has formally revoked power of attorney from the NYSDVA at any time prior to, or subsequent to the November 2011 hearing.  At the hearing, the undersigned informed the Veteran that he could choose other representation, but he declined to do so.  NYSDVA has continued to represent the Veteran in other recent claims for VA benefits that are not before the Board, and has remained copied on all correspondence from VA relevant to this appeal without any objection from the Veteran.  In light of the Veteran's continued interaction with NYSDVA after the hearing, as well as the lack of formal revocation of power of attorney from NYSDVA, the Board accordingly finds that NYSDVA remains the Veteran's representative in this appeal, even though NYSDVA was not present with the Veteran at the November 2011 hearing.

Referred issue 

The Board adds that at the November 2011 hearing, the Veteran raised a claim that his alcohol abuse is secondary to his service connected PTSD, and in turn caused his peripheral neuropathy.  See the November 2011 hearing transcript, at 9 and 14.  Review of the record reveals the Veteran's alcohol abuse claim has not yet been developed by the AOJ, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran claims entitlement to service connection for a TBI and for peripheral neuropathy.  This appeal must be remanded for further evidentiary development.  

Social Security and Medical Records

The Veteran has claimed he currently receives disability payments from the Social Security Administration (SSA).  He specified at a November 2010 VA examination that he is "100% disabled for Social Security for traumatic brain injury."  See the November 2010 VA examiner's TBI report, at 1.  VA attempted to obtain the Veteran's SSA records in February 2011, and in March 2011, SSA responded to VA indicating that it has provided VA with the Veteran's medical records.  Significantly however, it is unclear which medical records were actually obtained from SSA, if any, and no SSA adjudicatory documents awarding or denying disability benefits are of record.  Given that the Veteran has specifically asserted he was awarded SSA disability benefits due to TBI, on remand, a second request for the Veteran's complete SSA record should be made, as these records could shed additional light on the issues currently before the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).
In addition, the record includes a June 12, 2008 Personnel Information Exchange System (PIES) request for the Veteran's service records.  A response received on June 13, 2008 indicated that all available service treatment records were mailed.  Significantly however, the PIES response also indicated that the Veteran was treated at a military medical facility shortly after separation, and that a DD Form 877 indicated the Veteran's records were lent to "Commanding Officer, MCAS, El Toro, Santa Anna, California," on December 30, 1969.  The PIES response also referenced another DD Form 877 that indicated that the records were also lent to "Commanding Officer, Marine Corps Reserve Forces, Class II," on December 30, 1969.  The Veteran's claims file does not include either DD Form 877 referenced in the PIES response above, or any treatment records from military institutions dated in 1969 or times immediately subsequent.  It does not appear that VA made any attempts to obtain these records.  

In light of the above, the Board notes that at times during the appeal period, the Veteran has asserted that his current peripheral neuropathy disability is due to his presumed exposure to herbicides during service in Vietnam in the 1960s.  The Veteran also testified in November 2011 that he remembered his left leg giving out after his separation in 1969.  Early onset peripheral neuropathy is presumed to be related to herbicide exposure if it manifested to a degree of 10 percent or more within a year after the last date on which the Veteran had herbicide exposure.  38 C.F.R. §§ 3.307(b)(6), 3.309(e).  As such, the Board believes that there may be information contained in treatment records dating from the year following his separation from service, as identified in the above-referenced PIES response, which can be relevant to the Veteran's appeal.  On remand, the AOJ to attempt to obtain such records and associated them with the Veteran's claims file.

VA medical opinions

The Veteran underwent a VA TBI examination in November 2010.  At that examination, the Veteran reported that he suffered a blow to his head during service in Vietnam when he was hit with shrapnel following a rocket attack.  His service records do not document treatment for a head injury, but his 1969 separation examination confirms the presence of a scar above his left eye.  He has already been service connected for PTSD based on fear of hostile military activity in Vietnam, and one of his service personnel records indicates he came under hostile fire at Camp Books on more than one occasion.  

In a March 2011 medical opinion, the November 2010 VA examiner stated that there was no evidence to support the conclusion that the Veteran incurred a traumatic brain injury during service.  Having looked at MRI results from 2001 and 2005 at the November 2010 examination, the examiner reported in March 2011 that "[b]rain imaging did not show evidence of prior brain injury."  The examiner also indicated that the Veteran's headaches began after his time in service, and that his seizures began in the 1990s.  

Significantly however, more recent VA treatment reports dated in 2012 and 2013, which have not yet been viewed by the AOJ in the first instance, suggest that the Veteran may currently have a seizure disorder due to a TBI in Vietnam.  See, e.g., the Veteran's November 28, 2012 and March 28, 2013 VA Neurology Notes (indicating that the Veteran appeared for follow up on well controlled partial complex seizures for 20 years after a TBI in Vietnam); see also a June 6, 2012 VA Pulmonary Outpatient Consult (indicating that the Veteran had a prior medical history of TBI).  These more recent treatment records appear to contradict the findings of the November 2010 VA examiner.  Although the Veteran made clear at his November 2011 hearing he did not wish to appear at another VA medical examination, the Board believes a new clarifying medical opinion addressing the etiology of his current symptoms, to include seizures, headaches, memory problems, etc., is necessary before the Board can issue a decision on the merits on the Veteran's TBI claim.

With respect to the Veteran's peripheral neuropathy claim, the Board notes VA has not provided a medical opinion or examination specifically addressing the etiology of his diagnosed peripheral neuropathy disability.  He asserts that his current disability is either (1) related to his in-service exposure to herbicides, or (2) is caused or aggravated by alcohol abuse due to his service-connected PTSD.  Significantly, a VA physician indicated in an August 3, 2011 VA Neurology Note that the Veteran's neuropathy was likely secondary to ETOH (ethanol withdrawal) and Agent Orange.  However, the physician did not supplement this opinion with any clinical rationale, explanation or discussion.

Given that the Veteran has a current peripheral neuropathy diagnosis (see, e.g., the Veteran's February 8, 2012 Neurology Note), and that he is presumed to have been exposed to herbicides during his period of service in Vietnam, an adequate medical opinion is necessary to determine whether a relationship exists between his current disability and his in-service exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, the question as to whether the Veteran's peripheral neuropathy is secondary to PTSD induced alcohol abuse is inextricably intertwined with the Veteran's service-connection claim for alcohol abuse, referred to the AOJ by the Board in the Introduction above.  Indeed, the Board is unable to determine if the Veteran's current peripheral neuropathy is service connected on a secondary basis due to alcohol abuse unless there is first a determination as to whether the Veteran's alcohol abuse is service connected.   See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 U.S.C.A. § 105(a), 1110 (West 2002).  As such, the Veteran's secondary service connection claim for peripheral neuropathy is deferred.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an updated letter in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), that includes a description of the evidence required to substantiate his peripheral neuropathy claim on both a direct and secondary basis.

2.  Obtain all VA treatment records relevant to the Veteran's treatment for his claimed TBI residuals and his peripheral neuropathy that are not currently of record.  All efforts to obtain these records should be documented in the Veteran's claims folder.
3.  With any needed assistance from the Veteran, obtain from the SSA adjudicatory records pertinent to his claim for disability benefits, as well as the medical records relied upon concerning these claims.  

4.  With any needed assistance from the Veteran, obtain the Veteran's medical records associated with treatment identified on the above-referenced June 13, 2008 PIES response, which indicated that the Veteran was treated at a military medical facility shortly after separation, and that a DD Form 877 indicated the Veteran's records were lent to "Commanding Officer, MCAS, El Toro, Santa Anna, California," on December 30, 1969, and to "Commanding Officer, Marine Corps Reserve Forces, Class II," on December 30, 1969.  If such records are unavailable, the claims file should be clearly documented to that effect, with notice to the Veteran as per the provisions of 38 C.F.R. § 3.159(e). 

5.  Thereafter, obtain a VA medical opinion from a physician with appropriate expertise to determine whether it is at least as likely as not (50 percent or greater probability) that his claimed TBI residuals, to include seizures, headaches and memory loss, had their onset in, or are otherwise related to his period of active duty service, to include his claimed in-service head injury.  For the purposes of this opinion alone, the physician should assume as true that the Veteran was struck above his left eye by shrapnel in a rocket attack during service in Vietnam, as he so describes.  The physician must be afforded access to the Veteran's claims file and copy of this remand, and both should be reviewed.  In particular, the physician should comment upon the conflicting opinions of the November 2010 VA examiner (who found no evidence of a TBI in service) with subsequent opinions of VA physicians (who note a history of TBI).  
	
The opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If additional examination or testing is required to answer the Board's question, such should be scheduled.

6.  Obtain a VA medical opinion from a physician with appropriate expertise to determine (a.) whether it is at least as likely as not (50 percent or greater probability) that his peripheral neuropathy had its onset in, or are otherwise related to his period of active duty service, to include his presumed exposure to herbicides during his service in Vietnam; and (b.) notwithstanding the answer to (a.), is it at least as likely as not that his peripheral neuropathy was caused or aggravated beyond its natural progression by alcohol abuse.  The physician must be afforded access to the Veteran's claims file and copy of this remand, and both should be reviewed.  

The opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If additional examination or testing is required to answer the Board's question, such should be scheduled.

7.  After completing all the steps above, to include adjudicating the Veteran's secondary service connection claim for alcohol abuse, adjudicate the  issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



